 

Exhibit 10.1

 

May 25, 2016

 

Landcadia Holdings, Inc.

1510 West Loop South

Houston, Texas 77027

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Landcadia Holdings, Inc., a Delaware
corporation (the “Company”), and Jefferies LLC and Deutsche Bank Securities
Inc., as representatives of the several underwriters (the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
28,750,000 of the Company’s units (including up to 3,750,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), and one warrant (each, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one-half of one share of Common Stock at a price of
$5.75 per one-half share ($11.50 per whole share), subject to adjustment. The
Units shall be sold in the Public Offering pursuant to a registration statement
on Form S-1 (File No. 333-210980) and prospectus (the “Prospectus”) filed by the
Company with the Securities and Exchange Commission (the “Commission”), and the
Company shall apply to have the Units listed on the Nasdaq Capital Market.
Certain capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Fertitta Entertainment, Inc., a Texas corporation (the “FEI
Sponsor”), and Leucadia National Corporation, a New York corporation (the
“Leucadia Sponsor” and, collectively with the FEI Sponsor, the “Sponsors”), and
each of Tilman J. Fertitta, Richard Handler, Richard H. Liem, Steven L.
Scheinthal and Nicholas Daraviras (each, a “Founder” and collectively, the
“Founders”), hereby agrees with the Company as follows:

 

1. Each Sponsor and each Founder agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall vote all Founder Shares (as
defined in paragraph 11 hereof) and any shares of Common Stock acquired by him
or it in the Public Offering or the secondary public market in favor of such
proposed Business Combination.

   

2. Each Sponsor and each Founder hereby agrees that in the event that the
Company fails to consummate a Business Combination (as defined in paragraph 11
hereof) within 24 months from the closing of the Public Offering or such later
period approved by the Company’s stockholders in accordance with the Company’s
second amended and restated certificate of incorporation, each Sponsor and each
Founder shall take all reasonable steps to cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than 10 business days thereafter, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account (as defined in paragraph 11 hereof),
including interest (less taxes payable and up to $50,000 of interest to pay
dissolution expenses), divided by the number of then outstanding public shares,
which redemption will completely extinguish all Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. Each Sponsor
and each Founder agrees to not propose any amendment to the Company’s second
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 24 months
from the closing of the Public Offering, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account including interest
earned on the funds held in the Trust Account (which interest shall be net of
taxes payable), divided by the number of then outstanding public shares.

 

 

 

 

Each Sponsor and each Founder acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares. Each Sponsor and each Founder hereby further
waives, with respect to any Founder Shares or shares of Common Stock held by it
or him, any redemption rights it or he may have in connection with a stockholder
vote to amend the Company’s second amended and restated certificate of
incorporation to modify the substance or timing of the Company’s obligation to
redeem 100% of the shares of Common Stock if the Company does not complete a
Business Combination within 24 months from the closing of the Public Offering.
Each Sponsor and each Founder hereby further waives, with respect to any Founder
Shares or any shares of Common Stock held by it or him, any redemption rights it
or he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination or in the context of a
tender offer made by the Company to purchase shares of Common Stock (although
the Sponsors and the Founders shall be entitled to redemption and liquidation
rights with respect to any shares of Common Stock it or they hold if the Company
fails to consummate a Business Combination within 24 months from the date of the
closing of the Public Offering).

 

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below and
except for the permitted Transfers described in paragraph 7(c) below, during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after the effective date of the Prospectus, the undersigned shall not
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, her or it, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or it, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The foregoing sentence shall not apply to the registration of the offer
and sale of Units contemplated by the Underwriting Agreement. Each of the
Founders and the Sponsors acknowledges and agrees that, prior to the effective
date of any release or waiver of the restrictions set forth in this paragraph 3
or paragraph 7 below, the Company shall announce the impending release or waiver
by press release through a major news service at least two (2) business days
before the effective date of the release or waiver. Any release or waiver
granted shall only be effective two (2) business days after the publication date
of such press release.

   

4. In the event of the liquidation of the Trust Account, the Sponsors agree to
jointly and severally indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement (a “Target”); provided, however, that
such indemnification of the Company by the Sponsors shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent registered public accounting
firm) or products sold to the Company or a Target do not reduce the amount of
funds in the Trust Account provided, further, that the foregoing sentence
applies only if such third party or Target has not executed an agreement waiving
claims against and all rights to seek access to the Trust Account. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Sponsors shall not be responsible to the extent of any liability as a
result of any such third party claims. Notwithstanding any of the foregoing,
such indemnification of the Company by the Sponsors shall not apply as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Sponsors shall have the right to defend against any such claim with
counsel of their choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Sponsors, the
Sponsors notify the Company in writing that they shall undertake such defense.

 

 2 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,750,000 Units (as described in the
Prospectus), each Sponsor agrees that it shall return to the Company, on a pro
rata basis in accordance with the percentage of Founder Shares held by it, for
cancellation at no cost, a number of Founder Shares equal to 937,500 multiplied
by a fraction, (i) the numerator of which is 3,750,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 3,750,000. Each Sponsor further agrees that
to the extent that (a) the size of the Public Offering is increased or decreased
and (b) such Sponsor has either purchased or sold shares of Common Stock or an
adjustment to the number of Founder Shares has been effected by way of a
pro-rata stock split, stock dividend, reverse stock split, contribution back to
capital or otherwise, in each case in connection with such increase or decrease
in the size of the Public Offering, then (A) the references to 3,750,000 in the
numerator and denominator of the formula in the immediately preceding sentence
shall be changed to a number equal to 15% of the number of shares included in
the Units issued in the Public Offering and (B) the reference to 937,500 in the
formula set forth in the immediately preceding sentence shall be adjusted to
such number of Founder Shares that each of the Sponsors would have to
collectively return to the Company in order for the number of Founder Shares to
equal 20.0% of the Company’s issued and outstanding shares after the Public
Offering.

 

6. (a) Each of the Sponsors and each Founder hereby agrees not to participate in
the formation of, or become an officer or director of, any other blank check
company unless and until the Company has entered into a definitive agreement
with respect to a Business Combination or the Company has failed to complete a
Business Combination within 24 months after the closing of the Public Offering.

  

(b) Each Sponsor and each Founder hereby agrees and acknowledges that: (i) each
of the Underwriters and the Company would be irreparably injured in the event of
a breach by such Sponsor or Founder of his or its obligations under paragraphs
1, 2, 3, 4, 5, 6(a), 7(a), 7(b) and 9 of this Letter Agreement, (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

7. (a) Each Sponsor and each Founder agrees not to Transfer (as defined in
paragraph 11 hereof) any Founder Shares until one year after the date of the
consummation of a Business Combination or earlier if, subsequent to a Business
Combination, (i) the last sale price of Common Stock equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the consummation of a Business
Combination or (ii) the Company consummates a subsequent liquidation, merger,
stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of common stock
for cash, securities or other property (the “Founder Shares Lock-up Period”).

 

(b) Each Sponsor and each Founder agrees that he or it shall not effectuate any
Transfer of Sponsor Warrants (as defined in paragraph 11 hereof) or Common Stock
underlying such warrants until 30 days after the completion of a Business
Combination (the "Sponsor Warrants Lock-up Period", together with the Founder
Shares Lock-up Period, the "Lock-up Periods").

 

(c) Notwithstanding the provisions set forth in paragraphs 3, 7(a) and (b),
Transfers of the Founder Shares, Sponsor Warrants and shares of Common Stock
issued or issuable upon the exercise or conversion of the Sponsor Warrants are
permitted (a) to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors, any members of the
Sponsors or their affiliates, or any affiliates of the Sponsors, (b) in the case
of an individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (c) in the case
of an individual, by virtue of laws of descent and distribution upon death of
the individual; (d) in the case of an individual, pursuant to a qualified
domestic relations order; (e) by private sales or transfers made in connection
with the consummation of a Business Combination at prices no greater than the
price at which the securities were originally purchased; (f) by virtue of the
laws of the state of Delaware or the organizational documents of either of the
Sponsors upon dissolution of the respective Sponsor; (g) in the event of the
Company’s liquidation prior to the completion of a Business Combination; or (h)
in the event of the Company’s completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
stockholders having the right to exchange their Founder Shares or shares of or
Common Stock for cash, securities or other property subsequent to the completion
of a Business Combination; provided, however, that in the case of clauses (a)
through (e) these permitted transferees must enter into a written agreement
agreeing to be bound by these transfer restrictions.

 

 3 

 

 

8. Each Founder’s biographical information furnished to the Company (including
any such information included in the Prospectus) is true and accurate in all
respects and does not omit any material information with respect to such
Founder’s background. The Founder’s questionnaire furnished to the Company is
true and accurate in all respects. Each Founder represents and warrants that:
such Founder is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Founder has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Founder is not currently a defendant in any such criminal
proceeding; and neither such Founder nor either of the Sponsors has ever been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked.

 

9. Except as disclosed in the Prospectus, neither of the Sponsors nor any
affiliate of the Sponsors, nor any director or officer of the Company, shall
receive from the Company any finder’s fee, reimbursement, consulting fee, monies
in respect of any repayment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the consummation of
the Company’s initial Business Combination (regardless of the type of
transaction that it is), other than the following, none of which will be made
from the proceeds of the Public Offering held in the Trust Account prior to the
completion of a Business Combination: repayment of up to an aggregate of
$200,000 in loans or advances made to the Company by the Sponsors pursuant to
promissory notes dated September 15, 2015; payment of an aggregate of $10,000
per month to the FEI Sponsor for office space, secretarial and administrative
services provided to members of the Company’s management team by the FEI Sponsor
pursuant to an Administrative Services Agreement to be entered into concurrent
with the closing of the Public Offering; reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating and completing an
initial Business Combination; payment of a customary financial advisory fee to
an affiliate of the Leucadia Sponsor in an amount that constitutes a market
standard financial advisory fee for comparable transactions at the closing of
the Company’s initial Business Combination, provided that no agreement with the
Leucadia Sponsor or its affiliates will be entered into, and no fees for such
services will be paid to the Leucadia Sponsor or its affiliates, prior to the
date that is 90 days from the date of the Prospectus, unless the Financial
Industry Regulatory Authority, Inc. determines that such payment would not be
deemed underwriting compensation in connection with the Public Offering; and
repayment of loans, if any, and on such terms as to be determined by the Company
from time to time, made by the Sponsors or an affiliate of the Sponsors or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment. Up to $1,500,000 of such loans may be convertible into
warrants of the post Business Combination entity at a price of $0.50 per warrant
at the option of the lender (with terms and conditions identical to the Sponsor
Warrants).

 

10. Each Sponsor and each Founder has full right and power, without violating
any agreement to which it or he is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company, and each Founder hereby
consents to being named in the Prospectus as an officer and/or director of the
Company, as applicable.

   

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the shares of the Class F common stock, par value
$0.0001 per share, of the Company held by the Sponsors prior to the consummation
of the Public Offering; (iii) “Public Stockholders” shall mean the holders of
securities issued in the Public Offering; (iv) “Sponsor Warrants” shall mean the
Warrants to purchase 7,000,000 shares of Common Stock (or up to 7,750,000 shares
of Common Stock if the Underwriters’ over-allotment option is exercised in full)
that shall be acquired by the Sponsors for an aggregate purchase price of $7.0
million (or $7.75 million if the Underwriters’ over-allotment option is
exercised in full), or $0.50 per warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (v) “Trust
Account” shall mean the trust fund into which a portion of the net proceeds of
the Public Offering shall be deposited; and (vi) “Transfer” shall mean the (a)
sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause (a)
or (b).

 

 4 

 

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
each of the Sponsors, each of the Founders and each of their respective
successors, heirs and assigns.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

   

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by September 30, 2016,
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature page follows]

 

 5 

 

 

  Sincerely,         Fertitta Entertainment, Inc.         By:  /s/ Steven L.
Scheinthal     Name: Steven L. Scheinthal     Title: Vice President

  

  Leucadia National Corporation         By:  /s/ Michael J. Sharp     Name:
Michael J. Sharp     Title: Executive Vice President and General Counsel

 

  /s/ Tilman J. Fertitta   Tilman J. Fertitta       /s/ Richard Handler  
Richard Handler       /s/ Richard H. Liem   Richard H. Liem       /s/ Steven L.
Scheinthal   Steven L. Scheinthal       /s/ Nicholas Daraviras   Nicholas
Daraviras

 

Acknowledged and Agreed:       Landcadia Holdings, Inc.       By:  /s/ Nicholas
Daraviras     Name: Nicholas Daraviras     Title: Vice President  

 

[Signature Page to Insider Letter Agreement]

 

 

 